Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to fix obvious typographical errors: 

In the claims:

14.  A method for programming non-volatile memory, comprising: 
     programming a first set of non-volatile memory cells connected to a first word line in a lower sub-block of a block in a first plane on a die by applying a first programming voltage to the first word line from a first voltage source, the first set of non-volatile memory cells are in a first set of memory columns at a first diameter of the first set of memory columns; and 
     simultaneously with programming the first set of non-volatile memory cells, programming a second set of non-volatile memory cells that are in a second set of memory columns at a second diameter of the second set of memory columns and are s and the second set of non-volatile memory cells that is at a larger diameter of its respective memory columns and apply a lower voltage to the set of non-volatile memory cells of the first set of non-volatile memory cells and the second set of non-volatile memory cells that is at a smaller diameter of its respective memory columns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the control circuit is configured to apply the first word line voltage signal to a first word line connected to a first non-volatile memory cell in a first memory column at a first diameter of the first memory column in an upper sub-block of a first block in a first plane and simultaneously apply the second word line voltage signal to a second word line connected to a second non-volatile memory cell in a second memory column at a second diameter of the second memory column in a lower sub-block of a second block in a second plane to simultaneously program the first non-volatile memory cell and the second non-volatile memory cell, the first diameter is different than the second diameter, the control circuit is configured to make the second 

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of in order to apply at the same moment in time a higher voltage to the set of non-volatile memory cells of the first set of non-volatile memory cells and the second set of non-volatile memory cells that is at a larger diameter of its respective memory columns and apply a lower voltage to the set of non-volatile memory cells of the first set of non-volatile memory cells and the second set of non-volatile memory cells that is at a smaller diameter of its respective memory columns in combination with the other limitations thereof as is recited in the claim. Claims 15-16 depend on claim 14.

Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of to cause a first non-volatile memory cell connected a first memory column at a first diameter of the first memory column to simultaneously program at a similar speed as a second non-volatile memory cell connected a second memory column at a second diameter of the first memory column, the first non-volatile memory cell programs at a different rate in response to a common voltage than the second non-volatile memory cell because the first diameter is different than the second diameter in combination with the other limitations thereof as is recited in the claim.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827